Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 07/11/22 has been eneterd.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Set Kim on 07/26/22.
The application has been amended as follows: 

Claim 1: An electrode comprising:
a coating part coated with an electrode active material; and
an electrode tab part provided on one side of the coating part,
wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part and extending directly from the coating part in a first direction; and
a second electrode tab connected to the first electrode tab, extending from the first electrode tab in a second direction perpendicular to the first direction and bent in a direction of the first electrode tab to contact and entirely overlap a top 
wherein the second electrode tab comprises first and second connection pieces respectively connected to both side surfaces of the first electrode tab, and
wherein the first and second connection pieces are bent toward the top surface of the first electrode tab.
Claim 5: The electrode of claim 1, wherein the second electrode tab is connected to a front end surface of the first electrode tab and bent in the direction of the first electrode tab to overlap the top surface of the first electrode tab.
Claim 6: An electrode comprising:
a coating part coated with an electrode active material; and
an electrode tab part provided on one side of the coating part,
wherein the electrode tab part comprises:
a first electrode tab connected to the one side of the coating part and extending directly from the coating part in a first direction; and
a second electrode tab connected to the first electrode tab, extending from the first electrode tab in a second direction perpendicular to the first direction and bent toward the first electrode tab to contact and overlap a top surface of the first electrode tab entirely,
wherein the second electrode tab comprises first and second connection pieces respectively connected to both side surfaces of the first electrode tab,
wherein the first connection piece is bent in a direction of one surface of the first electrode tab to overlap the one surface of the first electrode tab, and
wherein the second connection piece is bent toward an other surface of the first electrode tab to overlap the other surface of the first electrode tab entirely.
Claim 12: An electrode assembly comprising:
a plurality of electrodes; and
a separator interposed between the plurality of electrodes,
wherein each of the plurality of electrodes comprises:
a coating part coated with an electrode active material; and
an electrode tab part connected to one side of the coating part, and
wherein the electrode tab part comprises: 
a first electrode tab connected to the one side of the coating part and extending directly from the coating part in a first direction; and
a second electrode tab connected to the first electrode tab, extending from the first electrode tab in a second direction perpendicular to the first direction and bent toward the first electrode tab to contact and entirely overlap a top surface of the first electrode tab,
wherein the second electrode tab comprises first and second connection pieces respectively connected to both side surfaces of the first electrode tab, and
wherein the first and second connection pieces are bent toward the top surface of the first electrode tab to correspondingly overlap the top surface of the first electrode tab.
Allowable Subject Matter
Claims 1, 3, 5-8, 12, 15 are allowed. Applicant’s arguments, see Remarks, filed 07/11/22, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claim 1 has been withdrawn. Claims are allowed for the same reason indicated in office action mailed on 05/11/22, further search did not result in any reference having features of claims 1 or 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712